Citation Nr: 1235914	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left leg/hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to July 1971 and from May 1976 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Boise, Idaho.  

The Veteran appeared at hearing before a local hearing officer at the RO in May 2009.  A transcript of the hearing is of record.  


FINDING OF FACT

Any current left hip/leg disorder, to include left sciatica, is not of service origin.   


CONCLUSION OF LAW

A left hip/leg disorder, to include left sciatica, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists. In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran maintains that he sustained an injury to his left leg/hip as a result of jumping in a foxhole and falling on a rock during combat while in Vietnam.  The Board does not doubt that the incident happened or the Veteran's statements regarding the incident.  

Service treatment records associated with the claims folder reveal that on an April 1971 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had bone, joint, or other deformity, lameness, paralysis, or neuritis, suggesting that while the injury may have occurred, it did not cause a chronic problem.  If effect, the Veteran has provided factual evidence against his own claim.

At the time of a September 1976 examination, normal findings were reported for the lower extremities.  Normal neurological findings were also noted at that time.  On a September 1976 report of medical history, the Veteran again checked the "no" boxes when asked if he had or had ever had bone, joint, or other deformity; lameness; paralysis; or neuritis.  At the time of an April 1980 quadrennial examination, normal findings were reported for the lower extremities.  Normal neurological findings were also recorded at that time.  Moreover, on his August 1980 report of medical history, the Veteran again checked the "no" boxes when asked if he had or had ever had bone, joint, or other deformity; lameness; paralysis; or neuritis, providing more evidence against the claim that he has had a disability since service.

The record also does not contain evidence of findings, complaints, or diagnoses of left hip/leg problems, to include sciatica, in the years immediately following service.  

Treatment records associated with the claims folder reveal that the Veteran was seen by his private physician, R. S., M.D., in November 2005 with complaints of recurrent sciatica of the left leg.  The Veteran reported that back in Vietnam he had developed symptoms of left sciatica, worse with a lot of pressure.  There had been minimal problems off and on since that time.  The Veteran stated that recently, with the death of his mother, he had done a lot of plane travel with unusual sitting and this had flared with increasing point tenderness over the lower left gluteal area and radiating pain down the posterior left leg to the lateral foot.  

In his October 2008 notice of disagreement, the Veteran indicated that while in Vietnam, he jumped into a ditch when the enemy attacked and landed on a rock which caused the problems he was experiencing now.  He indicated that the battalion sergeant provided codeine to ease the pain.  He noted that he went back to his unit and performed his duties.  The Veteran stated that the pain continued and the surgeon at Cu Chi prescribed some exercises for him that appeared to take care of the problem.  He reported that the problem had persisted off and on over the years.  He noted that the problem resurfaced three years ago and had not gone away, regardless of the methods he had been using to rid himself of the pain.  

In his January 2009 substantive appeal, the Veteran indicated that the lack of documentation from the time of his separation from service until he started receiving treatment from Dr. S. was due to the maintenance/treatment that he had being doing himself to relieve the pain.  He stated that after the injury he had been given exercises to perform that eased the problem at that time.  However, at the time he attended his mother's funeral, he began to realize the exercises were having less and less of a positive impact.  He indicated that the pain was constant and that he had lost the sensation on the front part of his left leg.  

At his May 2009 hearing, the Veteran testified as to the injury he sustained to his hip when diving into a ditch and hitting his hip on a rock.  He stated that he was eventually taken to the Evac Hospital in Tu Chi and was referred to a physical therapist who gave him some stretching exercises to do.  He noted that in about two weeks, the pain was gone and he was able to function normally.  He stated that a few times thereafter, subsequent to service, he had an exacerbation and did the exercises, which caused the pain to go away.  He noted that his mother became ill and he had to travel to see her and that the plane trips caused his hip to start bothering him again.  He stated that Dr. S. gave him some pain pills and that he subsequently saw a chiropractor who helped him work through the pain.  He testified that he still had numbness in his left leg.  

He indicated that he did not report the hip/leg problem on the service examinations subsequent to service as the examiners indicated that if it were not bothering him he should not report it.  The Veteran stated that he had had no injuries to the left leg/hip following service.  He also indicated that he had no records in his possession of the treatment he had received for his left leg/hip in service.  The Veteran stated that he would be seeing his private physician later that month and attempt to obtain an opinion from him.  

In a May 2009 report, the Veteran's private physician, D. M., M.D., indicated that the Veteran reported having a long history of pain in his left leg since 1969.  The Veteran referred to pain in his hip area.  The Veteran noted that he had had sciatica in his left leg for the past seven years and that his leg gave out on him from time to time.  Following examination, a diagnosis of probable L4 left-sided sciatica, but possibly L5 and S1 also, was rendered.  

Dr. M. stated that he spent a long time discussing things with the Veteran and that the Veteran very much wanted him to relate the current problem to his injury in 1969 in Vietnam.  Dr. M. stated that he informed the Veteran that he could not do that and that that would have to be determined by VA as he did not so disability determinations.  He noted that he could probably refer the Veteran for evaluation for left sided pain and weakness which he thought was probably related to nerve impingement in his lumbar spine.  

In a July 2009 VA outpatient treatment record, it was indicated that the Veteran was being seen as new patient to establish care.  He reported having sciatica and numbness below the knee on the left leg.  He stated that in 1969 he ran into a ditch and landed on a rock that struck his left sciatic notch, causing severe sciatic nerve pain for a few months, which gradually resolved.  The pain was noted to have resumed after a long plane ride in 2002 and had never resolved.  

Physical examination performed at that time revealed decreased sensation in the left lower leg with tenderness in the left sciatic notch and positive straight leg raising on the left.  It was the examiner's assessment that the Veteran had left sciatica due to an injury to the left glut in Vietnam.  

As noted above, the Board will concede that the Veteran sustained an injury to his left leg/hip, to include what he described as sciatica, in service in 1969, more than 40 years ago.  However, the injury was acute and transitory, as evidenced by no further findings of left hip/left/sciatica problems in service.  Moreover, as noted above, at the time of September 1976 and August 1980 examinations, normal findings were reported for the lower extremities along with normal neurological findings.  Furthermore, on April 1971, September 1976, and August 1980 reports of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had bone, joint, or other deformity; lameness; paralysis,; or neuritis.  Moreover, there were no reports or findings of left hip/left leg/sciatica problems in the years following service.  The Veteran by his own testimony has indicated that he did not seek treatment for any of these problems until many years after service.  Therefore, the clinical evidence does not reflect continuity of symptomatology and provide evidence against this claim that outweighs the Veteran's statements.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board notes that the Veteran has testified that he has had off and problems with his left hip/leg/sciatica since the inservice injury.  However, as noted above, the Veteran himself checked the "no" boxes when asked if he had or had ever had bone, joint, or other deformity; lameness; paralysis; or neuritis on his September 1976 and August 1980 reports of medical history.  While the Veteran indicated that he was told to not report it by the examiners, physical findings made at the time that the Veteran filled out the reports of medical history also show no findings related to left hip/leg/sciatica problems.  

Further, even if we accept the Veteran's statements as true, the fact that the Veteran had this problem "off and on" for years suggests that the Veteran is providing a medical opinion that his current problem is associated with an injury decades earlier following long period of time following service in which he had no disability. 

Although the Veteran has also reported that he had problems with his hip/leg/sciatica since service the Board must emphasize the multi-year gap between discharge from active duty service and the next objective medical findings of left hip/leg/sciatica problems.  Moreover, the Veteran did not file a claim for service connection for these problems for many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board does note that notations of the inservice injury have been made in private treatment records associated with the claims folder in conjunction with this claim.  These treatment records are many years following the Veteran's period of service.  Moreover, the private treatment physicians do not provide a nexus between the Veteran's in-service injury and his current disability.  In addition, Dr. M., in his May 2009 report, specifically indicated that he could not relate the Veteran's in-service injury to his currently diagnosed left-sided sciatica.  

The Board does note that the July 2009 VA physician indicated that the Veteran had left sciatica due to a left glut injury in Vietnam.  However, this is based upon a history supplied by the Veteran.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  While the Board recognizes that the July 2009 opinion cannot be rejected solely because it is based upon a history supplied by the Veteran, the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  In the present case, the overall weight of the evidence does not support the July 2009 VA physician's statement.  

The Board has also considered the Veteran's statements asserting a nexus between his inservice injury and his current left sciatica.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current left sciatica, also claimed as a left hip/leg disorder, developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  The Board notes that in a July 2008 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the July 2008 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent post service treatment records have been requested and that all available records have been obtained.  The Board does note that an attempt was made to obtain records from the Evac Hospital in Chu Chi, Vietnam, in December 2009, but these attempts were unsuccessful.  At his May 2009 hearing, the Veteran indicated that he did not have these records in his possession.  Thus, no further duty to assist is warranted.   

As it relates to the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the evidence that the Veteran's claimed disability is related to his military service is based upon conclusionary generalized lay statements of the Veteran, which are unsupported.  Further, there is significant evidence against this claim, including treatment records which break the Veteran's contentions regarding a continuity of symptoms since service. 

Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through his testimony at the May 2009 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal. Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for a left leg/hip disability is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


